Exhibit 10.41
WILLBROS GROUP, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2011

 

 



--------------------------------------------------------------------------------



 



WILLBROS GROUP, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

              Page  
 
       
SECTION 1 INTRODUCTION
    1  
1.1 The Plan and Its Effective Date
    1  
1.2 Purpose
    1  
1.3 Definitions
    1  
SECTION 2 ELIGIBILITY, CONTRIBUTIONS AND BENEFITS
    6  
2.1. Eligibility for Benefits
    6  
2.2 Amount of Benefits
    6  
2.3 Accounts and Income Credits
    6  
2.4 Vesting
    7  
2.5 Funding
    7  
2.6 Deferral Elections
    7  
2.7 Deemed Investment of Accounts
    8  
SECTION 3 DISTRIBUTION OF BENEFITS
    8  
3.1 Payment of Benefits
    8  
3.2 Form and Date of Payment of Benefits
    9  
3.3 Distributions for Unforeseeable Emergency
    9  
3.4 Delay of Certain Payments for Specified Employees
    9  
SECTION 4 ADMINISTRATION OF THE PLAN
    10  
4.1 Appointment of the Committee
    10  
4.2 Operation of the Committee
    10  
4.3 Powers and Duties of the Committee
    10  
4.4 Compensation; Expenses
    11  
4.5 Indemnification
    11  
4.6 Claims Procedure and Review
    12  
SECTION 5 MISCELLANEOUS
    13  
5.1 Employment Rights
    13  
5.2 Interests Not Transferable
    13  
5.3 Unclaimed Amounts
    13  
5.4 Controlling Law
    13  
5.5 Gender and Number
    14  
5.6 Compliance with Code Section 409A
    14  
SECTION 6 AMENDMENT AND TERMINATION
    14  
SECTION 7 PARTICIPATING EMPLOYERS
    14  
SECTION 8 SUCCESSOR TO EMPLOYER
    15  

 

 



--------------------------------------------------------------------------------



 



WILLBROS GROUP, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
SECTION 1
INTRODUCTION
1.1 The Plan and Its Effective Date. The Plan is established by the Company,
effective January 1, 2011.
1.2 Purpose. ERISA and the Code permit the provision of Benefits under an
unfunded, nonqualified plan maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated Employees. The purpose of the Plan is to provide the Participants
deferred compensation in compliance with Section 409A of the Code.
1.3 Definitions.
Capitalized words and phrases used in this Plan shall have the meanings set
forth below or as otherwise set forth in the Plan.
1.3.1 “Account” shall mean a hypothetical, internal bookkeeping account
established in the records of the Company to record contributions made on behalf
of Participants; provided, however, such account shall exist for internal
bookkeeping purposes only and shall not constitute a segregated fund or trust
designed to secure payment of a Participant’s Benefits under the Plan.
1.3.2 “Act” means the United States Securities Exchange Act of 1934, as amended.
1.3.3 “Affiliate” means any Person (including a Subsidiary) that directly or
indirectly through one or more intermediaries, controls, or is controlled by or
is under common control with the Company. For purposes of this definition the
term “control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
1.3.4 “Annual Base Compensation” shall mean an amount a Participant is entitled
to receive as wages or salary on an annualized basis, excluding all bonus,
overtime and incentive compensation, payable by an Employer as consideration for
the Participant’s services.
1.3.5 “Benefit” means the amount distributable to a Participant under the Plan
calculated by (i) adding all Employee Contributions, plus all Employer
contributions, if any, plus any deemed investment gains under Section 2.7, and
(ii) subtracting any deemed investment losses under Section 2.7

 

1



--------------------------------------------------------------------------------



 



1.3.6 “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
1.3.7 “Bonus Compensation” shall mean any compensation payable to a Participant
under an Incentive Plan.
1.3.8 “Change in Control” means and shall be deemed to have occurred if (i) any
Person, other than the Company or a Related Party, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power of all the then outstanding Voting Securities, (ii) any Person,
other than the Company or a Related Party, purchases or otherwise acquires under
a tender offer, securities of the Company representing fifty percent (50%) or
more of the total voting power of all the then outstanding Voting Securities,
(iii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors of the Company then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board, (iv) the consummation of a merger, consolidation,
recapitalization or reorganization of the Company, other than a merger,
consolidation, recapitalization or reorganization which would result in the
Voting Securities outstanding immediately prior thereto continuing to represent,
either by remaining outstanding or by being converted into voting securities of
the surviving entity (or if the surviving entity is a subsidiary of another
entity, then of the parent entity of such surviving entity), at least sixty
percent (60%) of the total voting power represented by the voting securities of
the surviving entity (or parent entity) outstanding immediately after such
merger, consolidation, recapitalization or reorganization, (v) the stockholders
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets to any Person,
other than a Related Party, or (vi) the Board or the appropriate committee
thereof adopts a resolution to the effect that a Change in Control has occurred.
Any event, transaction or series of events or transactions that would constitute
a Change in Control under this definition and that relates to, results from or
constitutes a part of the insolvency of, or a bankruptcy, bankruptcy
reorganization or receivership of, the Company shall not constitute a Change in
Control. Notwithstanding the foregoing, no Change in Control shall be deemed to
occur unless the events constituting such Change in Control are also a “change
in the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation,” within the
meaning of Treas. Reg. § 1.409A-3 and applicable Treasury guidance.

 

2



--------------------------------------------------------------------------------



 



1.3.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.3.10 “Committee” shall have the meaning set forth in Section 4.1 hereof.
1.3.11 “Compensation” shall mean Annual Base Compensation and/or Bonus
Compensation.
1.3.12 “Company” means Willbros Group, Inc., a Delaware corporation, and any
successor thereto.
1.3.13 “Disability” shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering Employees of the Company.
1.3.14 “Distribution Event” shall mean the earliest to occur of:
(i) the Participant’s death while employed by an Employer;
(ii) the Participant’s Disability while employed by an Employer;
(iii) the termination of the Plan by the Company in accordance with Section 6;
(iv) the Participant’s Separation from Service;
(v) a Change in Control; or
(vi) an Unforeseeable Emergency.
1.3.15 “Employee” means a common law Employee of an Employer.
1.3.16 “Employee Contributions” shall mean any Employee pre-tax contribution
amounts credited to a Participant’s Account on a basis under Section 2.2, by
reason of an election by a Participant to defer Annual Base Compensation or
Bonus Compensation which is not currently available to the Participant on the
date the Participant makes such election.

 

3



--------------------------------------------------------------------------------



 



1.3.17 “Employer” means the Company or, if the Participant is not employed by
the Company, a Subsidiary that employs the Participant and which has adopted the
Plan pursuant to Section 8 hereof, and the successor of either (provided, in the
case of a Subsidiary, that such successor is also a Subsidiary).
1.3.18 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
1.3.19 “Incentive Plan” means any of the Company’s management incentive plans,
sales incentive plans and other incentive or bonus plans or arrangements (but
excluding any long-term incentive awards), or any additional or successor plans
in effect from time to time.
1.3.20 “Insolvent” shall mean that the Company is unable to pay its debts as
they become due or that the Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.
1.3.21 “Participant” means (i) an Employee selected for participation in the
Plan on an annual basis who is one of a select group of management or highly
compensated Employees and (ii) an Employee formerly selected for participation
who has an undistributed Account under the Plan.
1.3.22 “Person” shall have the meaning assigned in the Act.
1.3.23 “Plan” shall mean the Willbros Group, Inc. Nonqualified Deferred
Compensation Plan, effective January 1, 2011 as amended from time to time.
1.3.24 “Plan Year” shall mean the calendar year beginning January 1 and ending
December 31 of each year.
1.3.25 “Related Party” means (i) a Subsidiary, (ii) any Employee benefit plan
(including an Employee stock ownership plan) sponsored by the Company or any
Subsidiary, or (iii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.
1.3.26 “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Employer. For purposes of determining
whether a Separation from Service has occurred, the employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months, or if longer, so long as the Participant retains a right
to reemployment with his Employer under an applicable statute or by contract.
For this purpose, a leave of absence constitutes a bona fide leave of absence
only if there is a

 

4



--------------------------------------------------------------------------------



 



reasonable expectation that the Participant will return to perform services for
the Employer. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship will be deemed to terminate on the first
date immediately following such six (6) month period. Notwithstanding the
foregoing, if a leave of absence is due to any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six (6) months, and such
impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a twenty-nine (29) month period of absence shall be substituted for
such six (6) month period. For purposes of this Plan, a Separation from Service
occurs at the date as of which the facts and circumstances indicate either that,
after such date: (A) the Participant and Employer reasonably anticipate the
Participant will perform no further services for the Company or an Affiliate
(whether as an Employee or an independent contractor), or (B) that the level of
bona fide services the Participant will perform for the Company or any Affiliate
(whether as an Employee or independent contractor) will permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period or, if the Participant has
been providing services to the Company, the Employer or an Affiliate for less
than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an Employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treas. Reg. § 1.409A-1, as amended, taking into
account the objective facts and circumstances with respect to the level of bona
fide services performed by the Participant after a certain date.
1.3.27 “Subsidiary” means any corporation, partnership, limited liability
company or joint venture in which the Company, directly or indirectly, holds a
majority of the voting power of such corporation’s outstanding shares of capital
stock or a majority of the capital or profits interests of such partnership,
limited liability company, or joint venture.
1.3.28 “Trust” shall mean the Trust Under the Willbros Group, Inc. Nonqualified
Deferred Compensation Plan, if any.
1.3.29 “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Code Section 152
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not covered by insurance, for example,
not as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The imminent foreclosure of or eviction from the Participant’s
primary residence shall constitute an Unforeseeable Emergency. The need to pay
for medical expenses, including non-refundable deductibles, as well as for the
costs of prescription drug medication, shall constitute an Unforeseeable
Emergency. The need to pay for the funeral expenses of a spouse, a beneficiary,
or a dependent (as defined in Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)) shall also constitute an Unforeseeable Emergency. Except
as otherwise provided herein, the purchase of a home and the payment of college
tuition are not Unforeseeable Emergencies. The provisions of Treas. Reg. §
1.409A-3 shall govern in the interpretation of whether an Unforeseeable
Emergency exists. The parties intend that the Plan shall provide for a
distribution upon request of a Participant with respect to all Unforeseeable
Emergencies which are permitted under such Treasury Regulation.

 

5



--------------------------------------------------------------------------------



 



1.3.30 “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
SECTION 2
ELIGIBILITY, CONTRIBUTIONS AND BENEFITS
2.1. Eligibility for Benefits. Prior to the beginning of each Plan Year, the
Committee may designate one or more Employees as eligible to become
Participants. An eligible Employee becomes a Participant in the Plan on the date
that the eligible Employee executes the forms provided by the Committee to elect
to participate in the Plan, provided that such forms are timely executed as
provided in Section 2.6 for each Plan Year. A person who becomes a Participant
shall remain a Participant until all amounts credited to his Account under the
Plan have been distributed; provided, however, that no Employee Contributions
shall be made for any Plan Year with respect to such Participant unless such
Participant is designated for participation with respect to such Plan Year.
2.2 Amount of Benefits. A Participant’s Account shall be credited with the
amount of any Employee Contributions made by a Participant with respect to
Annual Base Compensation and Bonus Compensation which is not currently available
to the Participant on the date deferral of such Contributions is elected;
provided, however, that the total annual Employee Contributions amount which may
be elected for deferral for a Plan Year shall not exceed (i) seventy-five
percent (75%) of the Participant’s Annual Base Compensation for that calendar
year and/or (ii) up to one hundred percent (100%) of the Participant’s Bonus
Compensation for the Plan Year. The Company shall have discretion to make
Company contributions to this Plan in any amount with respect to any
Participant. An Eligible Participant who does not have a timely deferral
election in effect under Section 2.6 with respect to a Plan Year shall not be
credited with any Employee Contributions or Employer Contributions hereunder for
such Plan Year.
2.3 Accounts and Income Credits. Amounts credited to a Participant’s Account
shall be credited with earnings as provided in Section 2.7.

 

6



--------------------------------------------------------------------------------



 



2.4 Vesting. All Employee Contributions credited to a Participant’s Account and
the earnings thereon shall be fully vested and nonforfeitable as between the
Company and the Participant; provided, however, that all amounts credited to
Participants’ Accounts are subject to the creditors of the Company in the event
that the Company becomes Insolvent. Any discretionary Company contributions to
the Plan shall be subject to such vesting schedule and other payment conditions
as the Committee shall designate in writing with respect to each such
discretionary Company contribution.
2.5 Funding. Any Benefit payable under the Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund or otherwise
segregate assets to be used for payment of Benefits under the Plan.
Notwithstanding the foregoing, the Company may maintain the Trust to hold assets
to be used for payment of Benefits under the Plan subject to the creditors of
the Company in the event the Company becomes Insolvent. The Company may maintain
more than one such “rabbi trust”, in its discretion. Any payments by the Trust
or such other trust of Benefits provided to a Participant under the Plan shall
be considered payment by the Company and shall discharge the Company from any
further liability for the payments made by such trust.
2.6 Deferral Elections.
(a) Each person who is designated by the Committee as a Participant with respect
to each Plan Year may elect, by filing a duly executed written election with the
Committee in accordance with such rules and procedures as the Committee shall
establish, before the beginning of such Plan Year, to have the Employee
Contributions described in Section 2.2, if any, credited to his Account;
provided, however, that any Employee Contributions shall be credited only with
respect to Annual Base Compensation or Bonus Compensation for services performed
after the election is received by the Committee.
(b) Persons who are initially designated as Participants during a Plan Year may
elect, by filing a written election with the Committee in accordance with such
rules and procedures as the Committee shall establish, within thirty (30) days
of the date of his designation as a Participant, to have the Employee
Contributions described in Section 2.2, if any, credited to his Account;
provided, however, that any Employee Contributions shall only be credited with
respect to Annual Base Compensation or Bonus Compensation for services performed
after the election is received by the Committee. This Subsection (b) shall only
apply to a Participant whose employment by the Company or any other Employer
commences during the same calendar year in which his or her initial designation
as a Participant occurs.
(c) If a Participant has a deferral election in effect for a current Plan Year
and is again designated as a Participant in the Plan for the next Plan Year, but
fails to timely make a new deferral election for the next Plan Year, the
deferral election in effect for the current Plan Year shall carryover
automatically (for any number of ensuing Plan Years). If such Participant does
not have in effect an election pursuant to this Section 2.6 for the Plan Year,
no deferrals shall be credited to his Account under this Plan for such Plan
Year.

 

7



--------------------------------------------------------------------------------



 



(d) An election by a Participant to defer Annual Base Compensation and/or Bonus
Compensation becomes irrevocable as to the applicable year upon receipt by the
Committee. If the Participant wishes to terminate or change his or her deferral
as to any subsequent year, such termination or revised deferred election must be
in writing, duly signed and delivered to the Committee not later than the last
day of the calendar year preceding the year as to which the termination or
revised deferral election will apply.
2.7 Deemed Investment of Accounts. For purposes of calculating the Benefit
distributable to a Participant under the Plan, all amounts allocated to a
Participant’s Account shall be deemed invested and reinvested in the investment
funds designated by the Committee, which may include investment options
available under the Willbros Employees’ 401(k) Investment Plan, or in such
additional investment options as the Committee may from time to time make
available, in accordance with the Participant’s deemed investment directions
hereunder. Each Participant shall designate how, and in what percentage, amounts
credited to his Account (and the investment earnings or losses thereon) shall be
deemed to be invested. Each Participant shall be entitled to make deemed
investment elections with respect to his Account separate from his investment
election with respect to his accounts, if any, under the Willbros Employees’
401(k) Investment Plan; provided, however, that any deemed investment election
made pursuant to this Section 2.7 shall be completed, delivered to the Committee
(or to the Committee’s designee) and made effective in such manner and at such
time as the Committee (or such designee) shall determine in accordance with its
rules concerning the manner of making investment elections under the Plan. A
Participant may change his deemed investment elections from time to time in such
manner as determined by the Committee or its designee.
SECTION 3
DISTRIBUTION OF BENEFITS
3.1 Payment of Benefits. The Participant’s Benefits held in the Trust shall be
paid to, as applicable, the Participant or (i) in the event of the Participant’s
death, to the designated beneficiary of the Participant or (ii) in the event of
the Participant’s Disability, to the Participant’s personal representative, if
any, following the occurrence of a Distribution Event, in accordance with the
provisions of this Section 3. In the event the Participant fails to designate a
beneficiary for purposes of this Plan, the Committee shall pay the Benefits due
hereunder to the Participant’s surviving spouse, if any, or, if none, to the
personal representative of the Participant’s estate in the event of the
Participant’s death.

 

8



--------------------------------------------------------------------------------



 



3.2 Form and Date of Payment of Benefits. Except as set forth in Section 3.4,
benefit payments from the Trust shall be made in accordance with the
Participant’s irrevocable election in (a) a single lump sum payment on the first
day of the month following the occurrence of a Distribution Event or (b) in the
number of substantially equal monthly installments, but not more than sixty
(60), elected by the Participant in the deferral election form beginning on the
first day of the first month next following the occurrence of a Distribution
Event or such later month (but not more than twenty-four (24) months following
the Distribution Event) elected by the Participant in such deferral election
form; provided, however, that benefit payments made pursuant to Section 3.3 on
account of a Distribution Event which is an Unforeseeable Emergency shall only
be made if the Participant requests such a distribution and shall be made in a
single lump sum.
3.3 Distributions for Unforeseeable Emergency. A Participant may receive one or
more distributions with respect to an Unforeseeable Emergency by requesting the
same from the Committee; provided, that the amount of each such distribution
shall be only for the amounts reasonably necessary to satisfy such emergency
(which shall include the amounts necessary to pay any Federal, state, local or
foreign taxes or penalties reasonably anticipated to result from the
distribution). The determination of whether a Participant has incurred an
Unforeseeable Emergency and satisfied the foregoing conditions shall be an
objective determination which shall not involve any discretion of the Committee.
Whether a Participant is faced with an Unforeseeable Emergency permitting a
distribution under this Section 3.3 is to be determined based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship.
The determination of amounts reasonably necessary to satisfy the emergency need
shall not take into account any additional compensation that is available from a
qualified employer plan as defined in Treas. Reg. § 1.409A-1(a)(2) (including
any amount available by obtaining a loan under the plan), or that due to the
Unforeseeable Emergency is available under another nonqualified deferred
compensation plan (including a plan that would provide for deferred compensation
except due to the application of the effective date provisions under Treas. Reg.
§ 1.409A-6). There shall not be a minimum or maximum allowable in-service
distribution in the event of an Unforeseeable Emergency. A Participant has
discretion as to whether to apply for a distribution upon an Unforeseeable
Emergency.
3.4 Delay of Certain Payments for Specified Employees. Notwithstanding any
contrary provision in this Plan, any payment(s) of nonqualified deferred
compensation (within the meaning of Code Section 409A) that is otherwise
required to be made under this Plan to a Participant who is a “specified
employee” (as defined under Code Section 409A) as a result of Separation from
Service (other than a payment(s) that is excepted from or otherwise not subject
to Code Section 409A) shall be delayed for the first six (6) months following
such Separation from Service and shall instead be paid on the first (1st)
business day following the expiration of such six (6) month period, in a single
lump sum and in the aggregate amount of all payments so delayed. Any remaining
payments not so delayed shall continue to be paid pursuant to the payment
schedule, if any, specified herein.

 

9



--------------------------------------------------------------------------------



 



SECTION 4
ADMINISTRATION OF THE PLAN
4.1 Appointment of the Committee. The Plan shall be administered by the
Committee. The Committee shall consist of the Willbros Executive Leadership
Team. Any Committee member may resign by delivering a written resignation to the
Committee and such resignation shall be effective upon receipt, or at any
subsequent date specified in the written resignation. If no Committee is
appointed, references herein to the Committee shall refer to the Employee
Benefits Committee of the Company.
4.2 Operation of the Committee.
(a) The Committee shall act by a majority of its members constituting a quorum
and such action may be taken either by a vote in a meeting or in writing without
a meeting. A quorum shall consist of a majority of the members of the Committee.
No Committee member shall act upon any question pertaining solely to himself,
and with respect to any such question only the other Committee members shall
act.
(b) The Committee may allocate responsibility for the performance of any of its
duties or powers to one or more Committee members or Employees of the Company.
(c) The Committee or its designee shall keep such books of account, records and
other data as may be necessary for the proper administration of the Plan.
4.3 Powers and Duties of the Committee. The Committee shall be generally
responsible for the operation and administration of the Plan. To the extent that
powers are not delegated to others pursuant to provisions of this Plan, the
Committee shall have such powers as may be necessary to carry out the provisions
of the Plan and to perform its duties hereunder, including, without limiting the
generality of the foregoing, the power:
(a) To appoint, retain and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Committee under the Plan, including
accountants, administrators, and attorneys;
(b) To make use of the services of the Employees of the Company in
administrative matters;

 

10



--------------------------------------------------------------------------------



 



(c) To obtain and act on the basis of all tables, valuations, certificates,
opinions, and reports furnished by the persons described in paragraph (a) or
(b) above;
(d) To determine all Benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions based on the objective
provisions of the Plan and without the exercise of discretion. To the maximum
extent permitted by law, all interpretations of the Plan and other decisions of
the Committee shall be conclusive and binding on all parties;
(e) To adopt such forms, rules and regulations as it shall deem necessary or
appropriate for the administration of the Plan and the conduct of its affairs,
provided that any such forms, rules and regulations shall not be inconsistent
with the provisions of the Plan;
(f) To remedy any inequity resulting from incorrect information received or
communicated or from administrative error; and
(g) To commence or defend any litigation arising from the operation of the Plan
in any legal or administrative proceeding.
4.4 Compensation; Expenses. All expenses incident to the operation and
administration of the Plan and the Trust reasonably incurred, including, without
limitation by way of specification, the fees and expenses of attorneys and
advisors, and for such other professional, technical and clerical assistance as
may be required, shall be paid by the Company. Members of the Committee shall
not be entitled to any compensation by virtue of their services as such nor be
required to give any bond or other security; provided, however, that they shall
be entitled to reimbursement by the Company for all reasonable expenses which
they may incur in the performance of their duties hereunder and in taking such
action as they deem advisable hereunder within the limits of the authority given
them by the Plan and by law.
4.5 Indemnification. To the extent coverage is not provided by any applicable
insurance policy, the Company hereby agrees to indemnify the Committee and each
of its members, the Board of Directors and each of its members, as well as each
Employee performing services with respect to this Plan, and to hold all of them
harmless against all liability, joint and several, for their acts, omissions and
conduct and for the acts, omissions and conduct of their duly appointed agents
made in good faith pursuant to the provisions of the Plan, including any
out-of-pocket expenses reasonably incurred in the defense of any claim relating
thereto; provided, however, that no indemnitee shall voluntarily assume or admit
any liability, nor, except at its or his own cost, shall any of the foregoing
make any payment, assume any obligations or incur any expense without the prior
written consent of the Board of Directors. The Company may purchase, at its
expense, liability insurance to protect the Company and the persons indemnified
hereunder from liability incurred in the good faith administration of this Plan.

 

11



--------------------------------------------------------------------------------



 



4.6 Claims Procedure and Review.
(a) Claims for Benefits under the Plan shall be filed in writing by a claimant
with the Committee. Within sixty (60) days after receipt of such claim, the
Committee shall act on the claim and shall notify the claimant in writing as to
whether the claim has been granted in whole or in part; provided, however, if
the claimant has not received written notice of such decision within such sixty
(60)-day period, the claimant shall, for the purpose of subsection (c) of this
Section 4.6, regard his claim as having been denied.
(b) Any notice of denial of a claim in whole or in part shall set forth, in a
manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the denial, (ii) specific reference to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the claimant to perfect the claim, and (iv) an
explanation of the Plan’s claim and review procedure.
(c) Any claimant (or his duly authorized representative) who has been denied a
claim in whole or in part under the Plan shall be entitled, upon the filing of a
written request for review with the Committee within sixty (60) days after
receipt by the claimant of written notice of denial of his claim (or, if the
claimant had not received written notice of decision within the sixty (60)-day
period described in subsection (a) of this Section 4.6, within one
hundred-twenty (120) days of receipt of the claim form by the Committee), to
appeal the denial of his claim to the Committee.
(d) The claimant or his duly authorized representative shall be entitled in
connection with such appeal to examine pertinent documents and submit issues and
comments in writing to the Committee. Any decision on review by the Committee
shall be in writing, shall include specific reasons for the decision (including
reference to the pertinent Plan provisions on which the decision is based) and
shall be written in a manner calculated to be understood by the claimant. Such
decision shall be made by the Committee not later than sixty (60) days after
receipt by it of the claimant’s or his duly authorized representative’s request
for review.

 

12



--------------------------------------------------------------------------------



 



SECTION 5
MISCELLANEOUS
5.1 Employment Rights. Establishment of the Plan shall not be construed to give
the Participant the right to be retained in the Company’s service or to any
Benefits not specifically provided by the Plan.
5.2 Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality, no Benefit payable at any
time under the Plan shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, or other legal process or encumbrance
of any kind. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such Benefits, whether currently or thereafter payable,
shall be void. No Benefit shall, in any manner, be liable for or subject to the
debts or liabilities of any person entitled to such benefits. If any person
shall attempt to, or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his Benefits under the Plan, or if by reason of his bankruptcy or other
event happening at any time, such Benefits would devolve upon any other person
or would not be enjoyed by the person entitled thereto under the Plan, then the
Company, in its discretion, may terminate the interest in any such Benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or his spouse, children
or other dependents, or any of them, in such manner as the Company may deem
proper.
5.3 Unclaimed Amounts. Unclaimed amounts shall consist of the Benefits of the
Participant which cannot be distributed because of the Committee’s inability,
after a reasonable search, to locate the Participant or his beneficiary, as
applicable, within a period of two (2) years after the payment of Benefits
becomes due. Unclaimed amounts shall be forfeited at the end of such two
(2) year period. These forfeitures will reduce the obligations of the Company
under the Plan. After an unclaimed amount has been forfeited, the Participant or
beneficiary, as applicable, shall have no further right to his Account.
5.4 Controlling Law. The law of the State of Texas, except its law with respect
to choice of law, shall be controlling in all matters relating to the Plan to
the extent not preempted by Federal law.

 

13



--------------------------------------------------------------------------------



 



5.5 Gender and Number. Words in the masculine gender shall include the feminine
(and vice versa), and the plural shall include the singular (and vice versa).
5.6 Compliance with Code Section 409A. The provisions of this Plan are intended
to fully comply with Code Section 409A, applicable Treasury guidance with
respect to such Code Section, and the final Regulations, as amended, under such
Code Section. As a result, the provisions of this Plan shall be construed to
effect the intent of Code Section 409A, applicable Treasury guidance with
respect to such Code Section, and the final Regulations, as amended, under such
Code Section, and, accordingly, the Committee may, in order to carry out such
intent, without the consent of any Participant, amend, modify, confirm or
clarify any provision of this Plan, but only and solely to cause the Plan to
conform with such Code Section, such applicable Treasury guidance, and such
final Regulations, in order to avoid any excise tax thereunder being imposed on
a Participant.
SECTION 6
AMENDMENT AND TERMINATION
The Company intends the Plan to be permanent, but reserves the right at any time
by action of its Board of Directors to modify or amend the Plan without the
consent of any Participant, but only if such modification or amendment would not
adversely affect any Participant other than to cause the distribution of the
Participant’s Account. The Company has the right, without any Participant’s
consent, to terminate the Plan. Any such termination shall comply with Code
Section 409A, applicable Treasury guidance thereunder and the final Regulations,
as amended, under such Code Section, including, without limitation, any
applicable requirement to delay distribution of Participant’s Benefits under the
Plan.
SECTION 7
PARTICIPATING EMPLOYERS
This Plan may be adopted by any Subsidiary. Upon such adoption, the Subsidiary
shall become an Employer and the provisions of the Plan shall be fully
applicable to the Employees of that Subsidiary who are designated Participants
by the Committee. The Company agrees unconditionally to guarantee the
performance by, and obligation of, each Employer under the Plan.

 

14



--------------------------------------------------------------------------------



 



SECTION 8

SUCCESSOR TO EMPLOYER
This Plan shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) which becomes such after a Change in Control
has occurred in the same manner and to the same extent that the Employer would
be obligated under this Plan if no succession had taken place. In the case of
any transaction in which a successor (which becomes such after a Change in
Control has occurred) would not by the foregoing provision or by operation of
law be bound by this Plan, the Employer shall require such successor expressly
and unconditionally to assume and agree to perform the Employer’s obligations
under this Plan, in the same manner and to the same extent that the Employer
would be required to perform if no such succession had taken place. The terms
“Company” and “Employer,” as used in this Plan, shall mean the Company or an
Employer, respectively, as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by this Plan.
Executed this 24th day of January, 2011, to be effective as of January 1, 2011.

            WILLBROS GROUP, INC.,
      By:   /s/ Lori Pinder       Its:  Secretary   

 

15